DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-1-2019 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 19 is directed to a method of signal generation and processing that is accomplished through a series of mathematical operations performed by a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. Claim 20 discloses a generic black box. Viewed as a whole, these additional claim elements do 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-9 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cramer, et. al., U.S. Patent Number 6,107,957, published August 22, 2000.

As per claims 1, 17 and 19, Cramer discloses a tank level instrument for measuring a distance from near a top of a tank to one or more fluids in the tank, comprising: 
a chirp generator operable to generate a millimeter wave chirp that ramps linearly from a starting frequency to a higher frequency within a specified time span; a transmit antenna line configured to transmit carry the chirp generated by the chirp generator for transmission into the tank; a receive antenna line configured to receive carry one or more chirp reflections received from the tank (Cramer, Col. 4, lines 16-29),
a mixer operable to mix the chirp transmitted carried by the transmit antenna line with the chirp reflections received by the receive antenna line to generate one or more intermediate frequency signals (Cramer, Col. 4, lines 30-35);
a processing unit operable to process the one or more intermediate frequency signals and derive one or more distances from the one or more intermediate frequency signals, each distance representing the distance from near the top of the tank to one of the one or more fluids in the tank or an obstruction in the tank (Cramer, Col. 5, lines 55-62);
and a computer operable to automatically select intermediate frequency signals having a signal strength above a predefined minimum or distances within a predefined 
Cramer fails to explicitly disclose ignoring other intermediate frequencies however he uses masking thresholds to remove unwanted reflections. It would have been obvious to a person of ordinary skill in the art at the time of the invention to ignore other intermediate frequencies in order to gain the benefit removing unwanted reflections as discussed.

As per claim 2, Cramer further discloses the tank level instrument according to claim 1, wherein the starting frequency of the chirp is above 60GHz and a bandwidth of the chirp is 4Ghz or more (Cramer, Col. 4, lines 16-20).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the frequency limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As per claims 4 and 6, Cramer further discloses the tank level instrument according to claim 1, further comprising an enclosure mounted on the tank over an opening in the tank, the enclosure isolating the chirp generator, the transmit antenna line, the receive antenna line, the mixer and the processing unit from the tank, the enclosure being made partly or entirely of a material having a dielectric constant that is sufficiently low to allow the chirp and the chirp reflections to pass through the enclosure 
As per claim 7, Cramer further discloses the tank level instrument according to claim 4, wherein the same enclosure also isolates the computer from the tank (Cramer, Fig. 2).

As per claims 8 and 9, Cramer further discloses the tank level instrument according to claim 4, wherein the computer is operable to ignore distances representing the distance between the top of the tank and chemical residue that may collect on the enclosure and to ignore distances that represent the distance between the top of the tank and one or more of foam, gas, fog, mist, ice, sand, debris, chemical residue, and obstructions in a tank (Cramer, Col. 8, lines 1-30 using masking).

As per claim 13, Cramer further discloses the tank level instrument according to claim 1, wherein the tank level instrument a self-contained unit (Cramer, Fig. 2).

As per claim 14, Cramer further discloses the tank level instrument according to claim 1, further comprising a visual display for allowing a user to selectively display a fluid level or a fluid volume in the tank (Cramer, Col. 5, lines 60-63).

As per claim 15, Cramer further discloses the tank level instrument according to claim 1, wherein the processing unit is operable to send the one or more intermediate frequency signals to an external computer for further processing (Cramer, Fig. 2).

As per claim 16, Cramer further discloses the tank level instrument according to claim 1, further comprising an open-sided horn connected to the transmit antenna line, the open-sided horn composed of two plates connected to each other at an angle (Cramer, Fig. 1).

As per claim 18, Cramer further discloses the tank level instrument according to claim 17, further comprising a single enclosure, wherein the mmWave Control unit and the Telemetry Control unit are enclosed within the single enclosure (Cramer, Fig. 2).

As per claim 20, Cramer further discloses the method according to claim 19, wherein the generating, transmitting, receiving, mixing, processing, and automatically selecting are performed from within a single enclosure (Cramer, Fig. 2).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cramer in view of Sfez, et. al., U.S. Patent Application Publication Number 2004/0099815, published May 27, 2004.

As per claim 3, Cramer discloses the instrument of claim 1 but fails to disclose use of a Zoom Fourier Transform.
Sfez teaches a Zoom Fourier Transform (¶105).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cramer in view of Pruett, et. al., U.S. Patent Application Publication Number 2017/0008251, published January 12, 2017.

As per claim 5, Cramer discloses the instrument according to claim 1 but fails to disclose the enclosure having a dielectric constant less than 5.
Pruett teaches an enclosure with a dielectric constant less than 5 (¶29).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the dielectric constant limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cramer in view of Breed, et. al., U.S. Patent Application Publication Number 2008/0236275, published October 2, 2008.

As per claim 10, Cramer discloses the instrument of claim 1 but fails to expressly disclose wireless telemetry.

It would have been an obvious matter of design choice to provide wireless as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Cramer in sending the information to a remote location.

As per claim 11, Cramer as modified by Breed discloses the tank level instrument according to claim 10, wherein the wireless telemetry includes one or more of cellular telemetry and satellite telemetry (Breed, ¶574).

As per claim 12, Cramer as modified by Breed further discloses the tank level instrument according to claim 1, wherein the computer is further operable to identify a dissimilar fluid interface by determining whether a first intermediate frequency signal is followed by a second intermediate frequency signal having a lower signal strength than the first intermediate frequency signal, both the first and second intermediate frequency signals having signal strengths above the minimum (Breed, ¶225-226).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to distinguish multiple layers in order to gain the benefit of detecting more than one liquid layer in the tank.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619